FILED
                            NOT FOR PUBLICATION                               FEB 29 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 14-10296

               Plaintiff - Appellee,              D.C. No. 4:12-cr-00914-RCC

 v.
                                                  MEMORANDUM*
KEITH DESHAWN ANDERSON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Keith Deshawn Anderson appeals from the district court’s judgment and

challenges his jury-trial conviction for transportation of a minor with intent to

engage in criminal sexual activity, in violation of 18 U.S.C. § 2423(a). We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm but remand with instructions to

correct the judgment.

      Anderson contends that the district court erred by failing to require the

government to prove that Anderson knew the victim in this case was under the age

of 18. Reviewing de novo, see United States v. Havelock, 664 F.3d 1284, 1289

(9th Cir. 2012) (en banc), we find no error. A conviction under 18 U.S.C.

§ 2423(a) does not require proof that the defendant knew the victim was a minor.

See United States v. Taylor, 239 F.3d 994, 996 (9th Cir. 2001). Contrary to

Anderson’s contention, it makes no difference whether the specified unlawful

activity is prostitution or, as in this case, “any sexual activity for which any person

can be charged with a criminal offense.” See 18 U.S.C. § 2423(a); Taylor, 239
F.3d at 997 (“If someone knowingly transports a person for the purposes of

prostitution or another sex offense, the transporter assumes the risk that the victim

is a minor, regardless of what the victim says or how the victim appears.”)

(emphasis added).

      We remand to the district court to correct the judgment to reflect that

Anderson was convicted of violating 18 U.S.C. § 2423(a).

      AFFIRMED; REMANDED to correct the judgment.




                                           2                                      14-10296